UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6829


CHRISTOPHER CAIN,

                Petitioner - Appellant,

          v.

HENRY PONTON, Warden, Nottoway Correctional Facility,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00656-MSD-LRL)


Submitted:   October 29, 2013              Decided:   November 4, 2013


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John O. Iweanoge, II, IWEANOGE LAW CENTER, Washington, D.C., for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Cain seeks to appeal the district court’s

order    dismissing     his     28    U.S.C.      § 2254     (2006)   petition.       We

dismiss his appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            In civil cases in which the United States is not a

party, parties are accorded thirty days after the entry of final

judgment    or    order    to        note    an    appeal.       Fed.    R.   App.   P.

4(a)(1)(A).       The district court may, however, extend the time

for filing a notice of appeal if a party so moves within thirty

days    after    the   expiration       of   the    original    appeal     period    and

demonstrates excusable neglect or good cause for the extension.

Fed. R. App. P. 4(a)(5).              The district court may also reopen the

appeal period upon a timely motion by a party.                        Fed. R. App. P.

4(a)(6).    “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                     Bowles v. Russell, 551
U.S. 205, 214 (2007).

            The    district     court’s       order    dismissing       Cain’s   § 2254

petition was entered on March 20, 2013.                       Thus, Cain had until

April 19, 2013, to file a notice of appeal.                           Cain filed his

notice of appeal on May 17, 2013.                    Although the appeal period

may be extended under Fed. R. App. 4(a)(5) or reopened under

Fed. R. App. P. 4(a)(6), Cain has failed to file any motion

seeking relief pursuant to these provisions.                     See Shah v. Hutto,

                                             2
722 F.2d 1167, 1168-69 (4th Cir. 1983) (en banc) (“A bare notice

of appeal should not be construed as a motion for extension of

time,    where   no     request     for   additional   time    is     manifest.”).

Because Cain failed to file a timely notice of appeal or to

obtain    an   extension       or   reopening    of   the    appeal    period,     we

dismiss the appeal.         We dispense with oral argument because the

facts    and   legal    contentions       are   adequately    presented       in   the

materials      before   this    court     and   argument    would     not    aid   the

decisional process.

                                                                            DISMISSED




                                           3